Citation Nr: 0600068	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-20 710	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hemorrhoids.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for colitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The appellant had active duty for training (ADT) from June 
1968 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  Jurisdiction over the case was later 
transferred to the RO and Insurance Center in Philadelphia, 
Pennsylvania.  The appellant testified before the undersigned 
at a hearing held in November 2004.

The issues of entitlement to service connection for 
hemorrhoids and for colitis on a de novo basis are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A May 1976 rating decision denied entitlement to service 
connection for hemorrhoids and colitis; the appellant was 
notified of the decision and of his appellate rights with 
respect thereto, but did not appeal.

2.  The evidence added to the record since the May 1976 
rating decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claims of entitlement to service 
connection for hemorrhoids and colitis.



CONCLUSIONS OF LAW

New and material evidence has been received to reopen the 
appellant's claims of entitlement to service connection for 
hemorrhoids and colitis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the instant appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was enacted.  The VCAA left intact the 
requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
proceed to evaluate the merits of that claim.  See 
38 U.S.C.A. § 5103A(f) (West 2002).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  "Material" evidence is 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for hemorrhoids and colitis was denied in 
a May 1976 rating decision.  The appellant was notified of 
the decision and of his appellate rights with respect 
thereto, but he did not appeal.  Consequently, service 
connection for hemorrhoids and colitis may now be considered 
on the merits only if new and material evidence has been 
received since the time of the May 1976 adjudication.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

As to the claim for hemorrhoids, the evidence on file at the 
time of the May 1976 decision included service medical 
records which are entirely negative for any reference to 
hemorrhoids.  The evidence previously considered also 
included his October 1975 application for service connection 
for hemorrhoids, on which he reported the onset as July 1969.  
The evidence considered in May 1976 additionally included 
private medical records for April to August 1974 showing 
treatment for internal and external hemorrhoids, and the 
report of a January 1976 VA examination documenting his 
contention that his symptoms began in 1969 while on duty in 
the Army Reserve.  The January 1976 examiner noted the 
presence of small internal hemorrhoids, with no other 
pathology.

Pertinent evidence received since the May 1976 rating 
decision includes an April 2003 statement by Dr. C. Bolno.  
Dr. Bolno states that the appellant experiences rectal 
bleeding from hemorrhoids he has had since service.  This 
evidence is clearly new and material to the claim, as it 
suggests that the appellant's current hemorrhoid disorder is 
etiologically related to service in some manner.  Dr. Bolno's 
April 2003 statement consequently is not duplicative or 
cumulative of evidence previously of record, and raises a 
reasonable possibility of substantiating the claim; the claim 
of entitlement to service connection for hemorrhoids is 
reopened. 

With respect to colitis, the evidence on file at the time of 
the May 1976 decision included service medical records which 
are entirely negative for any reference to colitis.  The 
evidence previously considered also included his October 1975 
application for service connection, on which he reported that 
the colitis began in July 1969.  The evidence on file in May 
1976 additionally included private medical records for April 
to August 1974 documenting treatment for mucus colitis, and 
the report of a January 1976 VA examination which is silent 
for any clinical finding of colitis, but notes his 
explanation that while serving in the Army Reserves in 1969, 
he developed abdominal pain and constipation.
  
Pertinent evidence received since the May 1976 rating 
decision includes the April 2003 statement by Dr. Bolno.  Dr. 
Bolno states that the appellant has colitis which began in 
service.  This evidence is new and material to the claim, 
inasmuch as it purports to link the current colitis to the 
appellant's period of service.  The April 2003 statement 
consequently is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim for service connection for colitis; 
the claim of entitlement to service connection for colitis is 
reopened. 


ORDER

New and material evidence to reopen a claim of service 
connection for hemorrhoids has been presented; to this 
extent, the appeal is granted.  

New and material evidence to reopen a claim of service 
connection for colitis has been presented; to this extent, 
the appeal is granted.  

REMAND

As discussed in the preceding section, new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for hemorrhoids and for 
colitis.  The Board notes that the appellant has not been 
afforded a VA examination addressing whether either 
disability is etiologically related to service.  The Board is 
of the opinion that such an examination would be helpful in 
the adjudication of the instant claims.

The Board also notes that other than for his initial period 
of active duty for training from June to October 1968, there 
is no verification of any dates of active duty for training 
or inactive duty training.  The National Personnel Records 
Center (NPRC) has only confirmed that the appellant never had 
any other period of active duty.  

Applicable law provides that active military service includes 
active duty, any period of ADT during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in line of 
duty.  38 C.F.R. § 3.6 (2005).  The appellant does not 
contend that his hemorrhoids or colitis resulted from injury, 
or that they occurred during his initial period of ADT ending 
in October 1968.  Consequently, the record must show that the 
diseases were incurred or aggravated during or as a result of 
a different period of ADT to warrant service connection.

The appellant testified, consistent with earlier statements, 
that he first experienced the symptoms later leading to a 
diagnosis of hemorrhoids and colitis in July or August 1969.  
He has suggested that he was attending a period of ADT at the 
time, and he testified that he never attended any period of 
ADT after that occasion.  Under the circumstances, the Board 
believes that verification of the dates of any periods of ADT 
after October 1968 should be accomplished.  

The appellant testified that he was treated at a Ft. Meade, 
Maryland medical facility for his complaints in July or 
August 1969.  There is no indication that the RO has sought 
to obtain any records from that facility directly.

The appellant also testified that he was treated in the past 
by Drs. Brecher and Tiger, both of whom purportedly linked 
the disorders at issue to service.  The record reflects that 
attempts were made in the past to obtain records from those 
physicians, to no avail, and that the appellant has not 
recently authorized the release of records from those 
physicians.  On remand, the appellant should be afforded one 
additional opportunity to authorize VA to obtain records from 
those physicians.  See Wood v. Derwinski, 1 Vet. App 190 
(1991).

The Board lastly notes that at his November 2004 hearing, the 
appellant reported that he was receiving relevant treatment 
from a new physician.  The undersigned held the record open 
for 30 days to allow him to either submit any records from 
that physician, or to provide VA with authorization to obtain 
records.  Later in the month the appellant submitted a form 
authorizing VA to obtain records from Dr. Birenbaum.  Efforts 
to secure those records should be undertaken.

In light of the above, the Board is of the opinion that 
further development is required prior to adjudicating the 
claims at issue on the merits.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, to specifically include 
Drs. Birenbaum, Brecher, and Tiger, who 
may possess additional records pertinent 
to his claims.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the appellant, to include 
from Drs. Birenbaum, Brecher, and Tiger, 
which have not been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform him 
and his representative of this and offer 
them an opportunity to provide a copy of 
the outstanding medical records. 

3.  The RO should request the appellant 
to provide information pertaining to the 
specific unit(s) to which he was assigned 
during his Army Reserve service.  Using 
any unit assignment information obtained, 
the RO should contact the National 
Personnel Records Center and request that 
NPRC provide verification of all dates of 
service for the appellant (including 
dates of active duty for training and 
inactive duty training).  The NPRC should 
also search its records for any 
additional service medical records for 
the appellant, including from the Ft. 
Meade, Maryland medical facility.

4.  The RO should also contact the Army 
Reserve and Ft. Meade's Kimbrough Army 
Medical Clinic directly and attempt to 
obtain any service medical and personnel 
records for the appellant maintained by 
those organizations.

5.  After the above-requested development 
has been completed, the RO should afford 
the appellant a VA examination by a 
physician with appropriate expertise to 
determine the nature and etiology of his 
hemorrhoids and colitis.  All indicated 
tests should be conducted, and the 
examiner is to set forth all findings in 
detail.  The examiner should be asked to 
provide an opinion as to whether it is at 
least as likely as not that the 
appellant's hemorrhoid disorder and/or 
colitis is etiologically related to his 
period of service from June 1968 to 
October 1968, or to any verified period 
of active duty for training.  A complete 
rationale for all opinions expressed must 
be provided.  The claims folder, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  

6.  The appellant is hereby notified that 
it is his responsibility to report for 
all examinations and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the appellant does not report for 
any ordered examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  
Thereafter, the RO should prepare a new 
rating decision and readjudicate the 
issues of entitlement to service 
connection for hemorrhoids and colitis on 
a de novo basis.
 
8.  If the benefits sought on appeal are 
not granted in full the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative an opportunity to respond.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the appellant and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


